DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/09/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objections to the claims have been withdrawn; (2) the 35 U.S.C. 112(d) rejection of claim 22 has been withdrawn; (3) the 35 U.S.C. 102(a)(1) rejection of claim 4 over Spencer has been withdrawn; (4) the 35 U.S.C. 102(a)(1) rejections of claims 16 and 17 over Barclay have been withdrawn; and (5) the 35 U.S.C. 103 rejections of claims 19 and 22 over Spencer have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-4, 8-14, 16, 17, and 19-24
Withdrawn claims: 				None
Previously cancelled claims: 		5-7, 15, and 18
Newly cancelled claims:			16, 17, 19, and 22
Amended claims: 				1, 2, 4, 10, 20, 21, and 23
New claims: 					None
Claims currently under consideration:	1-4, 8-14, 20, 21, 23, and 24
Currently rejected claims:			1-4, 8-14, 20, 21, 23, and 24
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 4 recite the broad recitation “green alga”, and the claims also recite “Chlorella” and “Nannochloropsis” which are the narrower statements of the range/limitation.  Claims 2 and 4 recite the broad recitation “red alga”, and the claims also recite “Poryphyridium” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8, 14, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urrutia (Urrutia et al., “Effects of Addition of Linseed and Marine Algae to the Diet on Adipose Tissue Development, Fatty Acid Profile, Lipogenic Gene Expression, and Meat Quality in Lambs”, June 2nd, 2016, PLoS ONE 11(6): e0156765. doi:10.1371/journal.pone.0156765).
Regarding claim 1, Urrutia teaches an animal feed comprising an omega-3 polyunsaturated fatty acid composition (corresponding to diet comprising a concentrate composed of barley and soybean with a supplement of linseed and microalgae in last column of Table 1 and paragraph 3 on page 2), wherein the composition comprises: (a) 35.2% microalgae and (b) 45.2% linseed (corresponding to the omega-3 supplement comprising 3.89% microalgae and 7.15% Valomega 160 which comprises 5% linseed) (last column of Table 1 on page 3 and paragraph 3 on page 2), which fall within the claimed content ranges.
Regarding claim 2, Urrutia teaches the invention as disclosed above in claim 1, including the algal omega-3 polyunsaturated fatty acid is from algal cells (corresponding to algal meal) selected from Schizochytrium (footnote #4 under Table 1 on page 3).
Regarding claim 3, Urrutia teaches the invention as disclosed above in claim 1, including the algal omega-3 polyunsaturated fatty acid is from dehydrated algal cells (corresponding to algal meal) (footnote #4 under Table 1 on page 3).
Regarding claim 8, Urrutia teaches the invention as disclosed above in claim 1, including the composition excludes polyunsaturated fatty acid from any of meat, fish, eggs, squid, and krill (page 2, paragraph 3).
Regarding claim 14, Urrutia teaches the invention as disclosed above in claim 1, including the animal feed comprises 11.04% (w/w) of the composition (corresponding to the omega-3 supplement comprising 3.89% microalgae and 7.15% Valomega 160 which 
Regarding claim 23, Urrutia teaches a method of enriching meat of an animal with omega-3 polyunsaturated fatty acids (corresponding to a combination of linseed and algae increased α-linoleic acid, eicosapentaenoic acid, and docosahexaenoic acid contents in meat of lambs) (Abstract), the method comprising administering to the animal an animal feed comprising an effective amount of an animal feed comprising an omega-3 polyunsaturated fatty acid composition (page 3, paragraph 1), wherein the composition comprises: (a) 35.2% microalgae and (b) 45.2% linseed (corresponding to the omega-3 supplement comprising 3.89% microalgae and 7.15% Valomega 160 which comprises 5% linseed) (last column of Table 1 on page 3 and paragraph 3 on page 2), which fall within the claimed content ranges.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urrutia (Urrutia et al., “Effects of Addition of Linseed and Marine Algae to the Diet on Adipose Tissue Development, Fatty Acid Profile, Lipogenic Gene Expression, and Meat Quality in Lambs”, June 2nd, 2016, PLoS ONE 11(6): e0156765. doi:10.1371/journal.pone.0156765) as applied to claim 1 above, as evidenced by Moallem (Moallem, U., “The effects of extruded flaxseed supplementations to high-yielding dairy cows on milk production and milk fatty acid composition”, 2009, Animal Feed Science and Technology, vol. 152, pages 232-242) and Weill (EP 1,021,960 B1; translation used for citations).
Regarding claim 20, Urrutia teaches the invention as disclosed above in claim 1, including the linseed is supplied by a product named “Valomega 160” (footnote #3 under .

Claim Rejections - 35 USC § 103
Claims 1, 4, 9-11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2011/0256170).
Regarding claim 1, Spencer teaches an animal feed comprising an omega-3 polyunsaturated fatty acid composition, wherein the composition comprises: (a) algal omega-3 polyunsaturated fatty acid and (b) non-algal omega-3 polyunsaturated fatty acid from seeds ([0034]) such as linseed (corresponding to flaxseed) ([0039]).  Since the omega-3 fatty acids may be from combinations of sources ([0034]), combining algal and non-algal sources of omega-3 in equal amounts in the omega-3 fatty acid-containing composition would be obvious, which renders an amount of 50% algal omega-3 polyunsaturated fatty acid and an amount of 50% linseed omega-3 polyunsaturated fatty acid obvious.
Regarding claim 4, Spencer teaches the invention as disclosed above in claim 1, including the algal Omega-3 polyunsaturated fatty acid is from algal oil ([0039]) selected from Chlorella, Spirulina, or Crypthecodinium ([0046]).
Regarding claim 9, Spencer teaches the invention as disclosed above in claim 1, including the omega-3 fatty acid-containing composition comprises algal and non-algal sources of omega-3 fatty acids ([0034]) such as fish oil, fish meal, and linseed ([0039]).  
Regarding claim 10, Spencer teaches the invention as disclosed above in claim 9, including the fish Omega-3 polyunsaturated fatty acid is from cells selected from salmon ([0039]).
Regarding claim 11, Spencer teaches the invention as disclosed above in claim 9, including the fish Omega-3 polyunsaturated fatty acid is from a fish oil ([0039]).
Regarding claim 13, Spencer teaches the invention as disclosed above in claim 1, including the composition further comprises an antioxidant selected from ascorbic acid, tocopherol extracts, butylated hydroxyl toluene, butylated hydroxyanisole, and combinations thereof ([0044]).  Although Spencer does not specifically disclose the amount of the antioxidant to be 0.5-5.0%, it is noted that as the amount of antioxidant is a variable that will be modified, among others, by accounting for product formulation, shipping conditions, packaging methods, and desired shelf life ([0044]), the amount of antioxidant would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of antioxidant cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of antioxidant In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Regarding claim 21, Spencer teaches the invention as disclosed above in claim 19, including the linseed Omega-3 polyunsaturated fatty acid is from a linseed oil ([0047]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 2011/0256170) as applied to claim 11, in view of Dalziel (US 2006/0068019).
Regarding claim 12, Spencer teaches the invention as disclosed above in claim 11, including encapsulating the Omega-3 fatty acid oils in protein or any other substance known in the art to prevent oxidation ([0055]).  It does not teach the encapsulation material to be gelatin, cellulose, or starch.
However, Dalziel teaches coating Omega-3 fatty acids such as those from fish oil ([0005]) with starch, gelatin, or cellulose ([0074]) to prevent oxidation ([0008]), wherein the encapsulated particle can be incorporated into animal feed (Abstract).
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Spencer to include fish oil encapsulated with gelatin, starch, or cellulose as taught by Dalziel.  Since Spencer teaches that the Omega-3 oils can be encapsulated in protein to prevent oxidation, a skilled practitioner would be motivated to consult an additional resource such as Dalziel in order to determine a suitable protein for coating Omega-3 oil.  In consulting Dalziel, the practitioner would find gelatin as a suitable protein for encapsulation as well as other suitable substances such as starch and cellulose.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay (US 6,054,147) in view of Spencer (US 2011/0256170). 
Regarding claim 23, 
However, Spencer teaches an animal feed comprising an omega-3 polyunsaturated fatty acid composition, wherein the composition comprises: (a) algal omega-3 polyunsaturated fatty acid and (b) non-algal omega-3 polyunsaturated fatty acid from seeds ([0034]) such as linseed (corresponding to flaxseed) ([0039]).  Since the omega-3 fatty acids may be from combinations of sources ([0034]), combining algal and non-algal sources of omega-3 in equal amounts in the omega-3 fatty acid-containing composition would be obvious, which renders an amount of 50% algal omega-3 polyunsaturated fatty acid and an amount of 50% linseed omega-3 polyunsaturated fatty acid obvious.
Regarding claim 24, Barclay teaches the invention as disclosed above in claim 23, including the animal meat is enriched with 64 and 71 mg Omega-3 polyunsaturated fatty acid per 100 g of animal meat due to the inclusion of DHA from algae (column 7, lines 21-22).  Although the amount of enrichment is due to a composition solely comprising algae as the Omega-3 source, it is presumable that the addition of Omega-3 from a linseed source into the composition would increase the amount of enrichment of the animal meat.  Since the amount of enrichment due to solely algae already lies within the range, an increased enrichment amount would still lie within the claimed range, rendering it obvious.

Double Patenting
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending U.S. Application No. 16/314,105 in view of Spencer (US 2011/0256170). 
Regarding instant claim 23, co-pending claim 1 requires all the limitations of instant claim 16, except that the composition comprises 5-60% algal Omega-3 polyunsaturated fatty acid and 5-80% linseed Omega-3 polyunsaturated fatty acid.  Co-pending claim 1 does not require any amount of Omega-3 polyunsaturated fatty acid in the composition or specify the sources of Omega-3 fatty acids to be algae and linseed; however, absent the requirement of any particular source, the disclosure of an Omega-3 fatty acid composition comprising algal and non-algal sources of Omega-3 fatty acids (Spencer [0039]) and the total amount of omega-3 may be up to 90% (Spencer [0053]), combining algal and non-algal sources of omega-3 in equal amounts would be obvious, which renders an amount of up to 45% linseed and up to 45% algal omega-3 fatty acids obvious.

Response to Arguments
Claim Objections: Applicant amended claims 2 and 4 to fully address the objections; therefore, the objections of the claims are withdrawn.

Claim Rejections – 35 U.S.C. §112(d) of claim 22: Applicant amended the claim to fully address the rejection; therefore, the rejection of the claim is withdrawn.

Claim Rejection – 35 U.S.C. §102(a)(1) of claims 1-4, 8, and 14 over Spencer; claims 16 and 17 over Barclay; 35 U.S.C. §103 of claims 9-11, 13, and 19-22 over Spencer; claim 12 over Spencer and Dalziel; claims 23 and 24 over Barclay and Spencer: 
 Applicant amended claim 1 to incorporate the features of now-canceled claim 19 (Applicants Remarks, page 4, paragraph 2).  Applicant stated that claim 19 was rejected over Spencer due to teaching in Spencer of a composition comprising a maximum content of Omega-3 of 90% from combinations of algal and non-algal sources of Omega-3.  Applicant argued that the cited teachings of Spencer relate to different and separate embodiments as [0045] in Spencer actually teaches the Omega-3 fatty acid-containing composition is derived from a high purity algal preparation and there is no teaching in Spencer to use 5-60% algal Omega-3 polyunsaturated fatty acid in combination with 5-80% linseed Omega-3 polyunsaturated fatty acid in this embodiment.  Applicant also pointed to [0062] of Spencer as not teaching the claimed contents of algal and linseed polyunsaturated fatty acids.  Applicant stated that [0039] of Spencer teaches the feed composition as a final mixture may comprise an algal oil, dried algal product, a fish oil, a fish meal, or an oil derived from fish meal or a mixture thereof, but not a component from linseed (Applicant’s Remarks, page 4, paragraph 11- page 5, paragraph 4).
However, in the new grounds of rejection necessitated by amendment of claim 1, Spencer is shown to teach an omega-3 fatty acid composition that comprises: (a) algal omega-3 polyunsaturated fatty acid and (b) non-algal omega-3 polyunsaturated fatty acid from seeds ([0034]) such as linseed (corresponding to flaxseed) ([0039]).  Since Spencer teaches the omega-3 fatty acids may be from combinations of sources ([0034]), combining algal and non-algal sources of omega-3 in equal amounts in the omega-3 fatty acid-containing composition would be obvious, which renders an amount of 50% algal 
 Applicant stated that [0053] of Spencer is merely a laundry list of possible supplement amounts for an omega-3 fatty acid-containing composition ranging from 0.01-90%, which is a range so broad that it is meaningless.  Applicant argued that Spencer does not include more specific ranges that approach the claimed ranges for either omega-3 fatty acid component (Applicant’s Remarks, page 5, paragraph 5- page 6, paragraph 1).
However, the content of 0.01-90% by weight disclosed in [0053] of Spencer is regarding the amount of omega-3 fatty acid-containing composition in the overall animal feed, not the content of omega-3 fatty acid in the omega-3 fatty acid-containing composition itself.  The omega-3 fatty acid composition disclosed in Spencer comprises 100% of the algal and non-algal sources ([0034]) which falls within the claimed content range of algal and linseed omega-3 fatty acids, which is 10-100%.
Applicant then stated that the instant inventors have unexpectedly found that the instantly claimed animal feed having a composition of 5-60% algal omega-3 and 5-80% linseed omega-3 results in animals more efficiently converting the animal feed to weight gain.  Applicant pointed to Example 6 of the present specification which compares animal feed 
However, it is noted that the features upon which applicant relies (i.e., more efficient conversion of animal feed to weight gain) are not recited in rejected claims 1-4, 8-14, 20, or 21.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 and its dependents merely require an amount of algal and linseed omega-3 polyunsaturated fatty acids to be present in a composition that is added to an animal feed.  In regards to Spencer not teaching or suggesting the specific selection of algal and linseed omega-3 fatty acids, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling 
 
Double Patenting Rejections – instant claims 16 and 23 over co-pending US Application No. 16/314,105:  Applicant canceled claim 16 and therefore, its rejection is withdrawn.  Applicant argued that claim 1 of the co-pending application requires that a composition comprising omega-3 polyunsaturated fatty acids is administered to an animal in two phases, wherein the content of omega-3 polyunsaturated fatty acids in the second phase is not more than 75% of the composition.  Applicant stated that this feature is not required in instant claim 23.  Applicant also stated that co-pending claim 1 does not require the composition to comprise 5-60% algal omega-3 polyunsaturated fatty acid and 5-80% linseed omega-3 polyunsaturated fatty acid (Applicant’s Remarks, page 7, paragraphs 2-3).
However, since there is no limitation regarding the number of phases in which the composition of instant claim 23 is administered to an animal, the instant claim allows for the composition to be administered in at least a first phase and any number of subsequent phases, which is encompassed by the recitation of a first phase and second phase of co-pending claim 1.  Also, Spencer discloses an omega-3 fatty acid composition comprising algal and non-algal sources of omega-3 fatty acids ([0039]) and discloses a total amount of omega-3 in the overall feed composition of up to 90% ([0053]).  From these disclosures, combining algal and non-algal sources of omega-3 in equal amounts would be obvious, which renders an amount of up to 45% linseed and up to 45% algal omega-3 fatty acids as obvious and includes amounts encompassed by instant claim 23 and co-pending claim 1.  Therefore, the claimed method is obvious when the co-pending claim is considered together with the disclosure of Spencer and the provisional rejection of instant claim 23 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791